Citation Nr: 0012110	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  92-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder, to include arthritis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left arm and 
hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from September 1971 
to October 1982.

In April 1987, the Regional Office (RO), in pertinent part, 
denied the veteran's claims of service connection for a right 
knee disorder, a left arm disorder, and a heart disability.  
The veteran was notified of this determination, but did not 
file a timely appeal.  

In August 1989, the RO, in pertinent part, denied the 
veteran's claims of service connection for a right knee 
disorder, arthritis of the right knee, a heart disability, 
ulcers, and left arm disorder.  The veteran was notified of 
this determination, but did not file a timely appeal.  

In a January 1991 decision of the RO, which, in pertinent 
part, denied the veteran's claims of service connection for a 
right knee disorder, arthritis of the right knee, heart 
disability, ulcers, a right hand disability, and a left arm 
disorder on the merits, apparently having reopened them on 
the basis of new and material evidence.  The veteran appealed 
these issues to the Board of Veterans' Appeals (Board).  In 
August 1994, the Board concurred that the issues of service 
connection for a right knee disorder, arthritis of the right 
knee, heart disability, ulcers, and a right hand disability 
were reopened and remanded the case for further development 
to include the issuance of a statement of the case as to the 
issue of service connection for a left arm disorder.  
Thereafter, the veteran was issued a statement of the case on 
that issue and he perfected his appeal.  

In October 1996, the veteran withdrew his appeal as to his 
claims of service connection for ulcers and a right hand 
disability.

In April 1998, the Board indicated that the issues remaining 
in appellate status were entitlement to service connection 
for right hand, heart, and left arm disabilities.  The Board 
again remanded the case for further development.

The Board notes that, in April 1999, the RO granted service 
connection for a cardiovascular disorder with a 30 percent 
rating, effective on January 17, 1989.  Thus, the matter of 
service connection for that issue was resolved.  The veteran 
did not file a Notice of Disagreement to this action and, 
therefore, it is not a matter in appellate status before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The Board also notes that, in Barnett v. Brown, 8 Vet. App. 
1, 4 (1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  Thus, the Board will first address the 
issues as characterized on the title page herein, namely 
whether new and material evidence has been submitted to 
reopen the veteran's claims of service connection for a right 
knee disorder, to include arthritis, and for a left arm and 
hand disorder.

The Board lastly notes that in a  January 2000 rating 
decision, entitlement to a total disability rating based on 
individual unemployability was denied.  The veteran has not 
initiated an appeal as to this issue.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

1.  In an August 1989 decision, the RO denied entitlement to 
service connection for a right knee disability to include 
arthritis and for a left arm disability and was provided 
notice of his procedural and appellate rights; however a 
notice of disagreement was not received within the subsequent 
one-year period.

3.  Evidence submitted since the RO's August 1989 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
right knee disorder, to include arthritis, and for a left arm 
and hand disorder.

4.  There is no competent medical evidence establishing a 
causal relationship between any post-service right knee 
disability and his service-connected left knee disability nor 
is there competent medical evidence of a nexus between any 
post-service right knee disability and service.  

5.  The veteran clearly and unmistakably had a left arm and 
hand disability prior to his entry into active duty.  

6.  The veteran's left arm and hand disorder is shown as 
likely as not to have undergone an increase in severity 
beyond normal progression during service.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision denying service connection 
for a right knee disability to include arthritis and for a 
left arm disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a right knee 
disorder, to include arthritis.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a left arm and 
hand disorder.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  A well-grounded claim of service connection for a right 
knee disorder, to include arthritis, has not been presented.  
38 U.S.C.A. §§  1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  Clear and unmistakable evidence that a left arm and hand 
disability existed prior to service exists, and the 
presumption of soundness is rebutted.  38 U.S.C.A. 
§ 1111 (West 1991).

5.  The veteran's left arm and hand disability is due to 
disease or injury which was aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1989 decision, the RO denied entitlement to 
service connection for a right knee disability to include 
arthritis and for a left arm disability and was provided 
notice of his procedural and appellate rights; however a 
notice of disagreement was not received within the subsequent 
one-year period.  The RO's August 1989 decision denying 
service connection for a right knee disability to include 
arthritis and for a left arm disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

In connection with the August 1989 rating decision, the RO 
considered evidence including the veteran's service medical 
records; an April 1985 VA examination; private medical 
records from Ellen L. Parris, M.D., reflecting treatment from 
October 1986 to December 1986; private medical records from 
Northland Orthopedic Association, reflecting treatment in 
October 1986, private medical records from Sacred Heart-St. 
Mary's Hospital, reflecting treatment from June 1986 to 
October 1986; private medical records from Rhinelander 
Medical Center, reflecting treatment from September 1986 to 
January 1987; private medical records from Lafayette Home 
Hospital, reflecting treatment from January 1985 to February 
1986; private medical records from St. Elizabeth Hospital 
Medical Center, reflecting treatment from December 1983 to 
March 1986; a January 1987 VA examination; private medical 
records from Wright State University, reflecting treatment 
from May 1987 to May 1989; private medical records from 
Marvin C. Vice, D.O., reflecting treatment in September 1988; 
a July 1989 VA examination; and lay statements by the 
veteran.  

A careful review of the service medical records shows that, 
on entrance examination in September 1971, the veteran's 
upper and lower extremities were reported to be clinically 
normal.  The veteran was reported to have had a fracture of 
the left arm with no current problems.  In September 1973, he 
was reported to have had several episodes of numbness of the 
distal left upper extremity over the previous one and a half 
years.  He was reported to have a history of fracture of the 
upper radius six and a half years before.  An x-ray study of 
the left radius was reported to be negative and he was 
diagnosed with possible nerve entrapment.  In September 1974, 
the impression was stocking glove sensory loss of the left 
forearm with decreased grip strength.  In January 1975, the 
veteran was reported to have sustained a fracture of the left 
radius approximately five years before.  A malunion was 
reported to have occurred.  He was reported to have had 
difficulties with loss of motion and pain in his forearm.  He 
was reported to have marked limitation of supination of the 
arm, limited to only about 10 degrees.  The fracture/malunion 
was reported to be felt to butt against the ulna in 
supination.  The veteran was reported to have undergone an 
osteotomy of the radius with compression plating.

In January 1976, the veteran was reported to have dropped a 
bed on his left arm at a warehouse.  He was reported to have 
swelling, redness and pain on movement.  An x-ray study 
revealed that there was an orthopedic plate seen through the 
proximal radius, which should relate to old trauma.  There 
was reported to be no evidence of acute fracture.  In 
November 1976, the veteran was reported to have had an open 
osteotomy that went on to a nonunion in spite of three months 
of plaster immobilization.  He was reported to have had a re-
exploration in June 1975 in addition to bone grafting with 
compression plating.  He was reported to have had healing of 
the radius with persistent forearm pain and limitation of 
supination at time of admission, with no supination beyond 
neutral position.  He was reported to have underwent surgery 
for removal of internal fixation and was diagnosed with 
status post compression plating of left radius.

On hospital records, reflecting treatment form March 1978 to 
April 1978, the veteran was reported to have a history of 
recurrent lateral dislocations of the left patella.  He was 
diagnosed with subluxing patella and chondromalacia patella.  
In December 1978, the veteran was reported to have hit his 
left elbow three times in the course of a fall in his 
bathroom at home.  He was reported to complain of decreased 
range of motion.  X-ray studies revealed evidence of healed 
proximal radial fracture and no new injuries were reported to 
be identified.  The veteran was assessed with a bruise.  In 
May 1981, the veteran reported that his arm was very tender 
and that it hurt to move his hand.  X-ray studies revealed 
that no gross fracture was noted and the veteran was assessed 
with rule out fracture of the ulna and radius and rule out 
contusion.

In December 1981, the veteran was reported to have 
progressive knee pain.  He complained of bilateral 
chondromalacia of the patella and degenerative arthritis of 
both knees.  He was reported to have had realignment of the 
left knee in 1978.  The impression was overuse (jumper's 
knee).  X-ray studies of both knees revealed a normal 
examination.  In March 1982, the veteran was reported to have 
a history of recurrent bilateral knee pain surgery on the 
left knee for chondromalacia patella.  He was also reported 
to have a history of degenerative arthritis of both knees, 
left greater than right.  A provisional diagnosis was 
chondromalacia patella and degenerative arthritis of the left 
knee.  An x-ray study was reported to reveal degenerative 
changes and the veteran was assessed with left chondromalacia 
patella.

On VA examination in January 1983, the veteran was reported 
to have slight atrophy of the left forearm, but little, if 
any, detectable weakness of the left hand, wrist or elbow.  
Range of motion of all parts was reported to be normal, 
although there was no supination.  The veteran's injury was 
reported to have occurred in 1968.  He was diagnosed, in 
part, with postoperative residuals of injury of the left knee 
and left forearm.  An x-ray study of the left forearm 
revealed evidence of an old fracture of the proximal radial 
diaphysis.  Osteotomy defects and callus formation were also 
reported to be seen.

In October 1986, private medical records from Rhinelander 
Medical Center reported that the veteran had recently fell on 
his left hand and felt a popping sensation.  An x-ray study 
was reported to show no fracture.

In October 1986, a private medical record from Sacred Heart-
St. Mary's Hospital revealed an impression of no definite 
fracture and decreased density of bony structures with 
arthritic changes in the left wrist.

On private medical records from Northland Orthopedic 
Associates, reflecting treatment from October 1986 to 
November 1986, the veteran was reported to complain of 
problems with his left knee and left arm.  He was reported to 
complain of numbness in the ulnar aspect of the left forearm 
down into the small finger, ring finger and half of the long 
finger.  The impression was recurrent subluxation and 
questionable dislocation of the left patella and rule out 
ulnar nerve compression of the left forearm.  An 
electromyogram revealed slight carpal tunnel syndrome on the 
left side.

In December 1986, private medical records from Ellen L. 
Parris, M.D., reported that the veteran was being evaluated 
for episodic numbness on his left side.  The veteran reported 
that the first time he recalled having numbness in his left 
arm was in 1973 and again in 1974.  He was reported to have 
experienced not only numbness and, at times, paresthesias of 
the left arm, but also numbness and tingling on the left side 
of his face and left leg.  He was reported to have had 
chronic problems with his left knee.  The examiner reported 
that, given the veteran's history and his present 
neurological examination, the veteran had a very good history 
for complicated migraine.  The examiner reported that she did 
not find any suggestion that the veteran's base in service 
had anything to do with the development of his problems.

On VA examination in January 1987, the veteran's right knee 
was reported to be totally unremarkable.  The veteran was 
diagnosed, in part, with healed fracture of the left proximal 
radius, with restricted pronation and small olecranon spur; 
no arthritis of the left wrist or right knee; and very mild 
carpal tunnel syndrome by EMG on the left hand.

In January 1987, a VA radiology report of the left elbow 
revealed an impression of old pin tract sites and cortical 
irregularity compatible with a healed fracture of the 
proximal radius.  A VA radiology report of the knees revealed 
an impression of no fracture or significant joint abnormality 
of either knee.

In September 1988, Marvin C. Vice, D.O., the veteran was 
reported to complain of bilateral knee pain.  He was reported 
to have had persistent pain and swelling of the right knee 
for the last year and a half.  The veteran reported that his 
right knee would dislocate.  The impression was bilateral 
subluxating and dislocating patellas with chondromalacia.

On VA examination in July 1989, the veteran was reported to 
complain that both his left and right knees popped out, with 
the left knee more of a problem than the right knee.  He was 
also reported to complain of numbness and loss of range of 
motion of the left arm.  The veteran was diagnosed with 
status post injury of the left knee with subsequent surgeries 
and minimal degenerative changes of the left knee.

The evidence submitted since the August 1989 decision 
includes private medical records from Miami Valley Hospital, 
reflecting treatment from April 1990 to July 1991; private 
medical records from St. Joseph's Hospital, reflecting 
treatment from November 1991 to May 1994; an September 1995 
VA joints examination; VA treatment records, reflecting 
treatment from July 1986 to July 1998; testimony from an 
October 1996 hearing at the RO; private medical records from 
St. Elizabeth Hospital Medical Center, reflecting treatment 
from December 1983 to March 1986; private medical records 
from Sacred Heart-St. Mary's Hospital, reflecting treatment 
from June 1986 to May 1988; private medical records from 
Northland Orthopedic Association, reflecting treatment from 
October 1986 to January 1988; private medical records from 
Wassau Hospital, reflecting treatment in May 1987; private 
medical records from Lafayette Home Hospital, reflecting 
treatment from January 1985 to February 1986; private medical 
records from Rhinelander Clinic, reflecting treatment from 
June 1986 to May 1988; a January 1999 VA joints examination; 
November 1999 VA examinations; and lay statements by the 
veteran.

In May 1990, private medical records from Miami Valley 
Hospital reported that the veteran complained of left knee 
pain and numbness and tingling in the left arm and part of 
the right arm.  He was assessed with chondromalacia of the 
patella and dysesthesia of the left arm and possible carpal 
tunnel syndrome.  An x-ray study of the knees revealed some 
minimal lateral subluxation of the right knee and a 
considerably reduced lateral patellar angle.

In May 1994, an x-ray study from St. Joseph's Hospital 
revealed an impression of no acute bony fracture of the left 
forearm.

In June 1995, a VA outpatient treatment record assessed the 
veteran with severe degenerative joint disease of the knees, 
with the left being worse.

In August 1995, a VA outpatient treatment record reported 
that the veteran had numbness, tingling and pain of the left 
arm.  He was assessed with ankylosis and degenerative joint 
disease of the left radius, left ulnar-median nerve 
compression at the elbow fracture site and left carpal tunnel 
syndrome.

On a VA joints examination in September 1995, the veteran was 
reported to complain that his knees were hurt while in 
service and that he had daily knee pain and instability.  His 
right knee was reported to have full range of motion with no 
tenderness.  He was diagnosed, in part, with history of 
surgery on the left knee times three.

In February 1996, a VA radiology report of the knees revealed 
an impression of degenerative changes of the knees, left 
greater than right, which were unchanged since May 1995.

In July 1996, a VA radiology report revealed an impression of 
the right knee to be within normal limits.

In July 1996, a VA outpatient treatment record diagnosed the 
veteran with patellofemoral chondrosis, left greater than 
right.

In August 1996, a VA radiology report of the right knee 
revealed an impression of significant movement of the patella 
with an abnormal superior location.  The right knee was 
reported to show relatively normal alignment of the 
patellofemoral joint, some post-traumatic or post-surgical 
fragments of bone inferior to the patella, a knee joint that 
was in normal alignment and no acute fractures.

During a hearing at the RO in October 1996, the veteran 
reported that service medical records had shown him to have 
bilateral chondromalacia and degenerative joint disease.  He 
reported that his left knee was worse than his right knee.  
He reported that he had been treated for both knees since 
leaving service and that he had been given braces for both 
knees.  He reported that he had fractured his left arm prior 
to service but that he began to have numbness in his left arm 
about a year and a half after entering service.  He reported 
that he had surgery on his left arm while in service and that 
he first noticed the inability to rotate the arm after his 
first surgery in service.  He indicated that he had an 
increase in left arm disability while in service.

In February 1997, a VA outpatient treatment record reported 
that x-ray studies showed degenerative joint disease of the 
left elbow.

In April 1998, a VA outpatient treatment record reported that 
the veteran had past medical history of left radial ulnar 
fracture and status post osteotomy in the 1970's, with 
subsequent repeat surgeries in 1975 and 1978.  The veteran 
was assessed with decreased active range of motion and 
strength of the left hand.

Received in June 1998 were private medical records from 
Sacred Heart St. Mary's Hospital, reflecting treatment from 
June 1986 to May 1988.  In October 1987, the veteran was 
reported to have injured his right leg while moving a washing 
machine.  The impression was acute contusion of the right 
patella.

On a VA joints examination in January 1999, the veteran was 
reported to complain that he had no supination in his left 
upper extremity, weakness of grip and decreased sensation in 
the left arm.  He was reported to have undergone carpal 
tunnel release in February 1998 and the veteran indicated 
that he had improved sensory motor function in his hand, 
although he had pain.  The veteran was also reported to 
complain of popping in his left elbow and swelling of the 
right knee.  There was reported to be no history of trauma to 
the right knee.  The veteran reported that he had been 
favoring his right knee due to his left knee injury, which 
was a dislocation that had been sustained in service.  A 
January 1998 x-ray study of the right knee was reported to 
show mild medial joint line narrowing and no signs of 
degenerative disease.  X-ray studies of the forearm were 
reported to show postoperative changes of the proximal radius 
with mild angulation and mild to moderate degenerative 
changes around the elbow with multiple osteophytes.  The 
veteran was diagnosed with right knee pain with no 
ligamentous instability, with very mild radiographic signs of 
degeneration and left upper extremity pain and weakness, 
status post right radial osteotomy approximately 24 years 
before.  

The examiner reported that it was as likely as not that the 
veteran's current left arm numbness was a symptom of the 
underlying disorder as it was due to his service-related 
surgery.  The veteran was reported to indicate that he had 
decreased range of motion immediately following surgery, 
although the examiner reported that a review of the veteran's 
claims file revealed no specific records relating to the 
first surgery.  There was reported not to have been a 
documented preoperative range of motion, especially of 
supination and pronation, although it was unlikely that the 
radial osteotomy had caused a decrease in the veteran's 
ability to supinate his forearm.  The veteran was reported to 
have markedly improved motor sensory function following 
carpal tunnel release in the past year.  A lot of his 
residuals were reported to have possibly been due to carpal 
tunnel syndrome, and not to the residuals of surgery around 
his left elbow.  A current radiograph was reported to reveal 
degenerative changes around the proximal radial ulnar joint 
and ulnar humerale joint, and the veteran's decrease in range 
of motion was due to osteophyte formation and degeneration of 
the proximal radial ulnar joints than it was to postoperative 
changes from the radial osteotomy.  The examiner reported 
that it was unlikely that the veteran's right knee disability 
was due to his service-connected left knee disability and 
that, at the present time, his right knee disability would be 
described as very mild at best.  There was reported to be no 
ligamentous instability and very minimal signs of 
degeneration.

On a January 1999 radiology report of the right knee, the 
impression was a negative right knee examination.

On a January 1999 radiology report of the left forearm, the 
impression was stable, old, well-healed radial shaft fracture 
and stable degenerative changes at the elbow joint.

On VA examination in November 1999, the veteran was 
diagnosed, in part, with status post carpal tunnel release of 
bilateral wrists and status post open reduction/internal 
fixation of fracture of the left elbow.

On a November 1999 VA joints examination, the veteran 
reported that he thought that his right knee hurt him because 
of overcompensation due to his left knee condition.  He was 
reported to have had constant pain in the knees for several 
years.  The right knee was reported to be tender above the 
lateral joint line at the edge of the patella.  The veteran 
was diagnosed, in part, with insufficient evidence to warrant 
a diagnosis of any acute or chronic disorder, or residuals 
thereof, of the right knee.




II.  Analysis

A.  New and Material Evidence

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The Court has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was August 1989 for both issues.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Upon review of the record, the Board finds that, other than 
some duplicate medical records, the additional evidence 
submitted subsequent to the August 1989 decision is new.  In 
addition, there is new evidence, particularly the January 
1999 VA examination, that is relevant to the claims of 
service connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

The Board finds that this new evidence, especially when taken 
in light of the service medical records, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a) 
(1999); Hodge, supra.  Consequently, the new evidence is 
material.  Thus, because new and material evidence has been 
submitted, the veteran's claims of service connection are 
reopened.  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In this case, the RO has considered the 
veteran's service connection claims on the merits; thus, 
there is no prejudice.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  The Board has 
determined that new and material evidence has in fact been 
presented as to both service connection issues.  Therefore, 
the second and third steps need to be undertaken.


B.  Well-Groundedness of Claim of Service Connection for a 
Right Knee Disorder

The threshold question which the Board must address is 
whether the appellant has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

In addition, the Court has also stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  In addition, secondary 
service connection may be shown on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right knee 
disability had its onset during service or is related to his 
left knee disability, these assertions do not make the claim 
well-grounded if there is no competent medical evidence of 
record of a nexus between any disability in service and his 
alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

The service medical records show that, in December 1981, the 
veteran was reported to have progressive knee pain.  He was 
reported to complain of bilateral chondromalacia of the 
patella and degenerative arthritis of both knees.  However, 
x-ray studies of both knees revealed a normal examination.  
In March 1982, the veteran was reported to have a history of 
recurrent bilateral knee pain, and surgery on the left knee 
for chondromalacia patella.  He was also reported to have a 
history of degenerative arthritis of both knees, left greater 
than right.  A provisional diagnosis was chondromalacia 
patella and degenerative arthritis of the left knee.  An x-
ray study was reported to reveal degenerative changes and the 
veteran was assessed with left chondromalacia patella.  Thus, 
while the veteran was noted to have a history of degenerative 
arthritis of the right knee in service, he was never reported 
to show x-ray evidence of arthritis of the right knee or to 
have an objective diagnosis of a right knee disorder.

In fact, on VA examination in January 1987, the veteran's 
right knee was reported to be totally unremarkable and he was 
diagnosed with no arthritis of the right knee.  A radiology 
report demonstrated an impression of no fracture or 
significant joint abnormality of either knee.

Thereafter, the veteran was seen for complaints of right knee 
pain and subluxating and dislocating patella with 
chondromalacia.  He was diagnosed as having degenerative 
joint disease and patellofemoral chondrosis; however, 
conflicting medical records also showed no degenerative 
disease.  

On a recent VA examination in January 1999, the veteran was 
diagnosed with right knee pain with no ligamentous 
instability and very mild radiographic signs of degeneration.  
The Board notes that pain alone is not a disability for the 
purpose of establishing entitlement to compensation benefits.  
See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 
29, 1999).  In addition, on VA examination in January 1999, 
the examiner reported it was unlikely that the veteran's 
right knee disability, which was described as being very mild 
at best, was due to his service-connected left knee 
disability.

In sum, there is no medical evidence showing that there is 
any relationship whatsoever between service and any right 
knee disability nor is there competent medical evidence 
showing a diagnosis of arthritis of the right knee within one 
year of service discharge.  Thus, as there is no competent 
medical evidence establishing a nexus between any post-
service right knee disability and service, all of the 
criteria of Caluza have not been met.  Likewise, there is no 
competent medical evidence of record showing that any post-
service right knee disability is related to the veteran's 
left knee disability.  As such, the claim for service 
connection for a right knee disability to include arthritis 
is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  The VA, however, may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a veteran of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds 
that a remand is not required in this case.  The veteran has 
not put VA on notice that competent evidence exists that 
supports his claim.  The Board also notes that, in light of 
the veteran's current diagnoses and, as discussed 
hereinabove, the examiner adequately addressed the issues as 
put forward to him per the April 1998 remand to the RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
RO has met its burden under 38 U.S.C.A. § 5103(a) by 
informing the veteran of the evidence necessary to complete 
his application for benefits.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim well grounded.  






C.  Well Groundedness of Claim of Service Connection for a 
Left Arm and Hand Disorder

The veteran contends, in essence, that he currently has a 
left arm and hand disorder due to disease or injury incurred 
in or aggravated by service.

On VA examination in January 1999, the veteran was reported 
to complain of no supination in the left upper extremity, 
weakness of grip and decreased sensation of the left arm.  X-
ray studies of the left forearm were reported to show 
postoperative changes of the proximal radius with mild 
angulation and mild to moderate degenerative changes around 
the elbow with multiple osteophytes.  The examiner reported 
that it was at least as likely as not that the veteran's 
current left arm numbness was a symptom of the underlying 
disorder as it was due to his service-related surgery.

The Board finds that, in light of the veteran's left arm 
fracture prior to service and his treatment as demonstrated 
in the service medical records, the veteran's claim is 
plausible and capable of substantiation and, thus, well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  


D.  Service Connection for a Left Arm and Hand Disorder

Although the veteran's claim of service connection for a left 
arm and hand disorder is well-grounded, the establishment of 
a plausible claim does not dispose of the issue in this case.  
The Board now must review the claim on its merits, account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

The veteran is shown to have had a fracture of the left 
radius prior to his entry to service.  The service medical 
records show that, on entrance examination in September 1971, 
the veteran's upper extremities were reported to be 
clinically normal.  He was noted to have had a previous left 
arm fracture.  In September 1973, the veteran was reported to 
have had several episodes of numbness in the distal left 
upper extremity over the previous one and a half years.  Such 
episodes were not reported to have occurred prior to service.  
It was noted at that time, that there was possible nerve 
entrapment.  Thereafter, sensory complaints were repeatedly 
noted.  Information was gleaned that the veteran had a 
malunion of the left radius prior to service.  

In light of the foregoing, the Board finds that although 
residual disability of the left arm was not noted upon 
entrance, it is clear from the ensuing records that the 
veteran retained residual impairment of the left arm due to 
his preservice fracture/malunion when he entered the service 
as shown on his multiple service medical records.  Thus, the 
Board finds that there is clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. 3.306(b) (1999).

The service medical records show that in January 1975, the 
veteran was reported to have sustained a malunion following a 
fracture of the left radius five years before and that he had 
marked limitation of supination of the arm, limited to only 
about 10 degrees.  The veteran was reported to have underwent 
an osteotomy of the radius with compression plating.

In November 1976, the veteran was reported to have had an 
open osteotomy that had gone on to a nonunion in spite of 
three months of plaster immobilization.  He was reported to 
have had healing of the radius with persistent forearm pain 
and limitation of supination, with no supination beyond 
neutral position.  

On VA examination in January 1999, the veteran was reported 
to continue to complain of decreased sensation in the left 
arm.  As noted hereinabove, the examiner reported that it was 
as likely as not that the veteran's current left arm numbness 
was a symptom of the underlying disorder and was due to his 
service-related surgery.

The examiner also reported that the veteran had indicated 
that he had had a decreased range of motion of the left arm 
following surgery.  The examiner reported that a review of 
the veteran's claims file had revealed no documented 
preoperative range of motion, especially of supination and 
pronation, and that it was unlikely that the veteran's radial 
osteotomy had caused a decrease in the veteran's ability to 
supinate his forearm.  However, the service medical records 
show that, in January 1975, the veteran was reported to have 
sustained a malunion following a fracture of the left radius 
five years before and that he had marked limitation of 
supination of the arm, limited to only about 10 degrees.  The 
veteran was reported to have underwent an osteotomy of the 
radius with compression plating.

Comparatively, in November 1976, the veteran was reported to 
have had an open osteotomy that had gone on to a nonunion in 
spite of three months of plaster immobilization.  He was 
reported to have had healing of the radius with persistent 
forearm pain and limitation of supination, with no supination 
beyond neutral position.  Thus, contrary to the opinion of 
the examiner on VA examination in January 1999, the veteran's 
supination was shown to have decreased in service from about 
10 degrees in January 1975 to a neutral position in November 
1976.  In addition, the veteran's left arm disorder had been 
described, in January 1975, as only a malunion, but, in 
November 1976, it was described as nonunion.  

Furthermore, on VA examination in January 1983, the veteran 
was reported to have no supination and he was diagnosed with 
postoperative residuals of injury of the left forearm.  An x-
ray study revealed, in part, that osteotomy defects were 
seen.  Thus, the veteran's osteotomy of the left arm in 
service was shown to be manifested by symptomatology 
following his discharge from service that had not been 
present prior to his entry into service.

Also, on VA examination in January 1999, the examiner 
reported that a lot of the veteran's left arm residuals had 
been possibly due to carpal tunnel syndrome, and not to the 
residuals of surgery around his left elbow.  Thus, in effect, 
the examiner appeared to imply that it was possible that the 
veteran's current residuals were, in fact, due to his left 
elbow surgery.

The Board notes that the veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Therefore, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
her.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence of record demonstrates that the veteran's left 
arm fracture which existed prior to service was aggravated in 
service, as shown by his decrease in supination, the presence 
of osteotomy defects shortly after service, and the 
acknowledgment of the examiner on VA examination in January 
1999 that it was as likely as not that the veteran's current 
left arm numbness was due to his service-related surgery.  
There is no clear and unmistakable evidence demonstrating 
otherwise to rebut a presumption of aggravation.  See 
38 C.F.R. §§ 3.304, 3.306 (1999).

In the Board's opinion, the evidence of record is in relative 
equipoise with respect to the veteran's claim of service 
connection for a left arm and hand disorder in that it is 
shown, as likely as not, that his currently demonstrated left 
arm and hand disorder was aggravated in service.

Thus, by extending the benefit of the doubt to the veteran, 
the Board concludes that service connection for a left arm 
and hand disorder is warranted.  See 38 C.F.R. § 3.303 
(1999).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disorder, to 
include arthritis, the claim is reopened.

As new and material evidence has been submitted to reopen the 
claim of service connection for a left arm and hand disorder, 
the claim is reopened.

Evidence of a well-grounded claim of service connection for a 
right knee disorder, to include arthritis, has not been 
submitted.

Service connection for a left arm and hand disorder is 
granted.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

